Citation Nr: 1036285	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for the claimed residuals 
of a right ankle injury.

3.  Entitlement to service connection for the claimed residuals 
of a left hip injury.

4.  Entitlement to service connection for the claimed residuals 
of a left knee injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1977 to February 
1980.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Winston-
Salem RO.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran asserts that he suffers from PTSD due parachuting 
accidents that resulted in injuries to his right ankle, left hip 
and left knee.  

In support of his claims, he submitted a letter from his mother 
who recalled he was injured during parachute jumps in service; a 
picture taken while in service that shows he had his right leg 
casted; VA treatment records with complaints and findings of 
right ankle, left hip, and left knee disorders; and a psychiatric 
evaluation that contains a diagnosis of PTSD related to his 
parachute jump injuries in service.  

Although there are no service treatment records that document his 
alleged injuries or parachute accidents, the Board notes that his 
service personnel records stating that the Veteran terminated his 
jump status in January 1979.

In view of the evidence outlined above, the Board finds that 
there is sufficient evidence to trigger the duty to assist the 
Veteran by scheduling him for VA examinations referable to his 
claims.

The Veteran notes that his service treatment records are 
incomplete since there in no documentation pertaining to his 
injuries in service.  He specifically recalls noting his injuries 
on the separation medical history report that is not associated 
with the claims file.  He adds that his injuries occurred while 
he was stationed at Ft. Stewart.  The RO should make exhaustive 
efforts to ensure that all of the available service treatment 
records are associated with the claims file.  

VA has a responsibility to continue to search for such records 
until it is determined that they do not exist or that further 
attempts to obtain them would be futile.  The non-existence or 
unavailability of such records must be verified by each Federal 
department or agency from whom they are sought.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).  

An April 2004 VA treatment record also suggests that the 
Veteran's right ankle disorder may be secondary to his left hip 
disorder.  Since he has a pending claim of service connection for 
a left hip disorder, the Veteran should be provided appropriate 
notice regarding this theory of entitlement.  

Finally, the Veteran has not identified any treatment for his 
claimed disabilities prior to 2004.  In order ensure the record 
is as complete as possible, he should once again be asked to 
identify all healthcare providers who treated him for his claimed 
disorders since he separated from service.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran should be provided with 
additional notice regarding the claimed 
right ankle disability that includes 
information regarding what evidence and 
information is needed to support a claim of 
secondary service connection.

2.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
information referable to any outstanding 
clinical records referable to treatment 
rendered to him for his claimed 
psychiatric, right ankle, left hip, and 
left knee disorders since service.

Based on his response, the RO should 
attempt to procure copies of all records 
from any identified treatment source that 
are not presently on file.  The Veteran 
also should be informed that he may submit 
medical evidence to support his claims.  

3.  The RO should take all indicated action 
to request that the National Personnel 
Records Center (NPRC) or other appropriate 
agency conduct another search for the 
Veteran's service treatment records to 
include his medical history report on 
separation.  Such inquiry should include 
direct contact with Ft. Stewart in Georgia 
with respect to treatment records involving 
the Veteran's right ankle, left hip and 
left knee disorders from 1977 to the end of 
1978.  If the requested records are held by 
a department or agency of the Federal 
government, efforts to obtain such records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified (in writing) by each 
Federal department or agency from whom they 
are sought.  

4.  Then the RO should schedule the Veteran 
for VA examinations to ascertain the nature 
and likely etiology claimed psychiatric, 
right ankle, left hip and left knee 
disorders.

a.  The claims file must be made 
available and reviewed by a 
psychiatric examiner, who should 
acknowledge such review in the 
examination report.  All pertinent 
findings should be noted.

Based on a review of the claims file 
and examination of the Veteran, the VA 
examiner should opine as to whether 
any currently identified innocently 
acquired psychiatric disorder at least 
as likely as not had its clinical 
onset during service.  

If a diagnosis of PTSD is recorded in 
accordance with DSM-IV, the examiner 
must opine whether it is at least as 
likely as not related to either an 
event associated with the claimed 
parachute jumping duties during 
service or another stressor of the 
Veteran's period of active duty.  The 
specific stressor or stressors 
involved in the diagnosis must be 
identified.

In offering these opinions, the 
examiner should address the submitted 
medical evidence in light the 
Veteran's lay statements regarding the 
claimed conditions.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.    

b.  The claims file must be made 
available and reviewed by an 
orthopedic examiner, who should 
acknowledge such review in the 
examination report.  All pertinent 
findings should be noted.  

Based on a review of the claims file, 
examination of the Veteran, and lay 
evidence, the VA examiner should opine 
as to the following:

Does the Veteran have current left 
hip, right ankle or left knee 
disability that at least as likely as 
not had its clinical onset during 
service or otherwise is due to an 
injury or other event therein?   Any 
other likely cause should be 
identified.   

In offering these opinions, the 
examiner should comment on the medical 
records and the lay evidence contained 
in the claims file.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.   

5.  After completing the foregoing and 
undertaking any other development deemed 
necessary, the RO should readjudicate the 
claims of service connection in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case and afford them with 
an appropriate opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


